DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities: 
The limitation, “…within a driver cabin…” should read “…within a driver’s cabin…”.
The limitation “...detect the presence of a driver…” should read “…detect a presence of a driver…”
  Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor (28) device configured to” in claims 16,19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22, 24-27,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al. (US 2017/0217290) in view of Uhm (US 2017/0349098), further in view of Enriquez Oritz (US 2015/0314682, hereinafter Ortiz).
As to Claim 16, Yoshizumi et al. A vehicle (10), comprising: a display device (16) including a projection surface (18) (fig.7-8, display device 50, including display panel 51) and a projector (20) (fig.7- imaging portion 72 in conjunction with control portion 71- para.0111-0112, 0117), the display device (16) extending in a horizontal direction and a vertical direction (fig.1a-c, 8- display device 50 extending in vertical and horizontal direction), the projector (20) configured to project a projection (24) onto the projection surface (18) (fig.7-imaging portion 72 outputs information about a picture to the control portion 71, the control portion outputs a  picture to the display panel 51; para.0117,0128-0129,0131,0148), the projection surface (18) positioned within a driver cabin of the vehicle (figs.1a-c, 7-8- display device 50 is located within the driver’s cabin of vehicle); and 
a sensor device (28) configured to detect the presence of a driver within the driver cabin and to detect a vertical position of a head of the driver ({This element is interpreted under 35 U.S.C. 112(f) as a camera})
wherein the projection surface (18) is curved in the horizontal direction (fig.1a-c, 7-8, para.0065- display panel 51 may have a curved shape) and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees, and 
wherein one or both of the projection surface (18) and the projector (20) is movable along a vertical axis based on the detected vertical position of the head of the driver from the sensor device (28) (fig.8a-c- the display panel 51 may be lowered in accordance with detected positon of the eye 81, sight line of the driver; fig.9).
Yoshizumi et al. does not expressly disclose a sensor device (28) configured to detect the presence of a driver within the driver cabin and to detect a vertical position of a head of the driver ({This element is interpreted under 35 U.S.C. 112(f) as a camera}); wherein the projection surface (18)…is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees.
Uhm discloses a sensor device (28) configured to detect the presence of a driver within the driver cabin and to detect a vertical position of a head of the driver ({This element is interpreted under 35 U.S.C. 112(f) as a camera}); para.0081, 0273, 0511-0513- camera 121b may acquire an image of the occupant of the vehicle and capture an image of the eyes of an occupant in order to track occupant’s gaze), wherein the projection surface (18)…is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees (fig.38, 41-43- display unit 440 including display 445 and rolling display 446, surrounds driver in horizontal direction by at least one hundred degrees; para.0484, 0494-0495).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshizumi et al. with the teachings of Uhm, the motivation being to be able to capture an image of the eyes of the occupant in the vehicle and track the occupant’s gaze and further control display different contents based on the occupant’s gaze. 
detect a vertical position of a head of the driver.
Ortiz discloses a sensor assembly including a camera to detect a vertical position of a head of the driver (0016-0019,0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizumi et al. in view of Uhm, with the teachings of Ortiz, the motivation being to adjust the orientation of the display along multiple axis, based on the position of the head of vehicle occupant.

As to Claim 17, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose wherein: the projection surface (18) comprises a transparent projection surface (18) (Uhm-para.0474,0480). 

As to Claim 18, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose wherein the projection surface (10) extends in the horizontal direction such that an extent of the projection surface (10) in the horizontal direction corresponds substantially to a horizontal extent of a direct field of view of the driver (14) (Yoshizumi-fig.8; Uhm-figs. 38, 41-43).

As to Claim 19, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose wherein the sensor device (28) is further configured to determine a viewing direction of the driver (14), a head orientation (26) of the driver (14), or both the viewing direction and the head orientation (26) of the driver (14) ({This element is interpreted under 35 U.S.C. 112(f) as a camera} Uhm- para.0081, 0273, 0511-0513- camera 121b may acquire an image of the occupant of the vehicle and capture an image of the eyes of an occupant in order to track occupant’s gaze); wherein the projector (20) is configured to project the projection (24) 

As to Claim 22, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose wherein one or both of the projection surface (18) and the projector (20) is installed on a roof (30) of the vehicle (10), on a chassis of the vehicle (10), or on both the roof (30) and the chassis of the vehicle (10) (Yoshizumi-fig.5, 7-8; pra.0084, 0111).

As to Claim 24, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose,  suspension system (32), one or both of the projection surface (18) and the projector (20) installed on the vehicle (10) with the suspension system (32) such that vibrations and/or impacts are damped and/or absorbed.

As to Claim 25, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose wherein the display device (16) comprises a control unit (36) that controls one or both of the projector (20) and the projection surface (18) (Uhm-para.0217, 0229).

As to Claim 26, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose wherein the vehicle (10) is an industrial truck (38), a wheel loader, an excavator, an agricultural machine, or a lorry (Yoshizumi-para.0098). 


A method for displaying a projection (24) on a projection surface (18) for a driver (14) of a vehicle (10) (fig.7-imaging portion 72 outputs information about a picture to the control portion 71, the control portion outputs a  picture to the display panel 51; para.0117,0128-0129,0131,0148), the projection surface (18) extending in a horizontal direction and a vertical direction (fig.1a-c, 8- display device 50 extending in vertical and horizontal direction), the projection surface (18) curved in the horizontal direction and surrounding the driver (14) in the horizontal direction by at least one hundred degrees(fig.1a-c, 7-8, para.0065- display panel 51 may have a curved shape) the projection surface (18) positioned within a driver cabin of the vehicle (10) (figs.1a-c, 7-8- display device 50 is located within the driver’s cabin of vehicle), the method comprising: 
determining, with a sensor device (28), that the driver (14) is located within the driver cabin; 
determining one or both of a viewing direction and a head orientation (26) of the driver (14) towards the projection surface (18) (para.0125, 128, 131- level point of the eye 81 is detected ); 
projecting the projection (24) onto the projection surface (18) in one or both of the viewing direction and the head orientation (26) of the driver (14) (fig.8a-c- paras.0125, 0128, 0131; the display panel 51 may be lowered in accordance with detected positon of the eye 81, sight line of the driver; fig.9); 
determining, with the sensor device (28), a vertical position of the head of the driver (14) in the vehicle (10); and 
moving one or both of the projection surface (18) and the projector (20) along a vertical axis depending on the vertical position of the head of the driver (14) (fig.8a-c- the display panel 51 may be lowered in accordance with detected positon of the eye 81, sight line of the driver; fig.9
Yoshizumi et al. does not expressly disclose the projection surface (18)… surrounding the driver (14) in the horizontal direction by at least one hundred degrees; determining, with a sensor device (28), that the driver (14) is located within the driver cabin; determining, with the sensor device (28), a vertical position of the head of the driver (14) in the vehicle (10).
projection surface (18)… surrounding the driver (14) in the horizontal direction by at least one hundred degrees (fig.38, 41-43- display unit 440 including display 445 and rolling display 446, surrounds driver in horizontal direction by at least one hundred degrees; para.0484, 0494-0495), determining, with a sensor device (28), that the driver (14) is located within the driver cabin (para.0081, 0273, 0511-0513- camera 121b may acquire an image of the occupant of the vehicle and capture an image of the eyes of an occupant in order to track occupant’s gaze).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshizumi et al. with the teachings of Uhm, the motivation being to be able to capture an image of the eyes of the occupant in the vehicle and track the occupant’s gaze and further control display different contents based on the occupant’s gaze. 
Yoshizumi et al. in view of Uhm disclose detecting a gaze of the driver, but do not expressly disclose determining, with the sensor device (28), a vertical position of the head of the driver (14) in the vehicle (10).
Ortiz discloses determining, with the sensor device (28), a vertical position of the head of the driver (14) in the vehicle (10) (0016-0019,0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizumi et al. in view of Uhm, with the teachings of Ortiz, the motivation being to adjust the orientation of the display along multiple axis, based on the position of the head of vehicle occupant.

As to Claim 30, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose determining a presence of the driver (14) in the vehicle (10); and automatically initiating the method after the vehicle (10) is started by the driver (14) (Yoshizumi-para.0114, 0117-0119; Uhm-para.0076-0077, 0081, 0273, .

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al. (US 2017/0217290) in view of Uhm (US 2017/0349098), further in view of Enriquez Oritz (US 2015/0314682, hereinafter Ortiz), further in view of Streid et al. (US 2008/0002161).
As to Claim 20, Yoshizumi et al. in view of Uhm, as modified by Ortiz, do not expressly disclose, but Streid et al. discloses: wherein the projection surface (18) is configured to surround the driver (14) in the horizontal direction essentially in the shape of a horseshoe, a ring segment, a circular segment, a ring, or a circle (figs.1,3,5- para.0045-curved display 14; para.0056- curved projection screen 62; para.0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizumi et al. in view of Uhm, as modified by Ortiz, with the teachings of Streid et al., the motivation being to provide a direct view display system that can project a wide field of view from a single projection location that is more nearly optimized for a uniform display, and provides good color matching and no seams.

AS to Claim 21, Yoshizumi et al. in view of Uhm, as modified by Ortiz, do not expressly disclose, but Streid et al. discloses: wherein the projector (20) is positioned relative to the projection surface (18) such that a distance (22) from the projector (20) to the projection surface (18) is substantially identical at all points of the projection surface (18) due to the curvature of the projection surface (18) (figs.3- projector 52 positioned relative to curved display 62; para.0043,0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizumi et al. in view of Uhm, as modified by Ortiz, with the teachings of Streid et al., the motivation being to provide a direct view display system that can .

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al. (US 2017/0217290) in view of Uhm (US 2017/0349098), further in view of Enriquez Oritz (US 2015/0314682, hereinafter Ortiz), further in view of Hattori et al. (US 2006/0187421).
As to Claim 29, Yoshizumi et al. in view of Uhm, as modified by Ortiz, disclose a viewing direction (Yoshizumi-fig.8- eye level point is detected; Uhm-track driver’s gaze-0081, 0273, 0511-0513) and head orientation of the driver (Ortiz-para. 0016-0019,0022), but do not expressly disclose rotating the projector (20) in one or both of the viewing direction and the head orientation (26) of the driver (14) and vertically moving one or both of the projection surface (18) and the projector (20) into a starting position.
Hattori et al. discloses rotating the projector (20) in one or both of the viewing direction and the head orientation (26) of the driver (14) and (figs.16-17-para.0163-0164, 0166-0166- the body of projected is pivoted according to a displacement position), vertically moving one or both of the projection surface (18) and the projector (20) into a starting position (fig.16-para.0163-projector is moved from first position indicated by solid line to second position indicated by dotted lines; para.0166-0167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizumi et al. in view of Uhm, as modified by Ortiz, with the teachings of Hattori et al., the motivation being to suppress displacement of position of the video image to be displayed on screen unit (para.0164).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627